DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Bergman on 4/29/21.
The application has been amended as follows: 
1.-6. (Canceled) and Claims 36-39 are canceled.
Claims 7-10, 12, 13, 23-35 are allowed.
7. (Currently amended) A surgical tool as defined in claim 12 wherein said substrate anchor driver portion comprises a hollow cylindrical anchor driver and wherein said tissue positioning portion comprises a shaft disposed coaxially within a cannula of said cannulated anchor driver.

8. (Original) A surgical tool as defined in claim 7 wherein said coupling feature comprises a plurality of longitudinal spline features disposed around an external circumferential surface of said hollow cylindrical anchor driver.

9. (Previously presented) A surgical tool as defined in claim 8 wherein said spline features are configured to slidingly couple to respective internal spline features of a helically threaded bone anchor.

10. (Previously presented) A surgical tool as defined in claim 8 wherein said spline features are configured to slidingly couple to respective internal spline features of a barbed bone anchor.



12. (Currently Amended) A surgical tool comprising:
	a handle portion, said handle portion including a detent mechanism;
a tissue positioning portion, said tissue positioning portion being releasably coupled to said handle portion through said detent mechanism; and
	a substrate anchor driver portion, said substrate anchor driver portion including a coupling feature for coupling said substrate anchor driver portion to a substrate anchor, wherein said handle portion, said tissue positioning portion and said substrate anchor driver portion share a mutual longitudinal axis, and wherein said tissue positioning portion and said substrate anchor driver portion are disposed in controlled sliding relation to one another, subject to operation of said detent mechanism, said detent mechanism including a detent shaft, said detent shaft having a detent shaft longitudinal axis, said detent shaft longitudinal axis being disposed substantially normal to said mutual longitudinal axis, said detent shaft having a bore disposed therethrough, where a portion of said tissue positioning portion is disposed within said bore, and 

13. (Original) A surgical tool as defined in claim 12 wherein said detent shaft is arranged and configured to prevent a rotational motion of said tissue positioning portion about a longitudinal axis thereof.

14.-22. (Canceled) 
23. (Currently amended) A surgical tool as defined in claim 12 wherein the handle portion and the detent mechanism are structured such that manipulation of the 

24. (Previously presented) A surgical tool comprising:
a handle member, said handle member having a handle longitudinal axis, a distal end and a proximal end, said handle member having an external surface region, said external surface region having a detent aperture, said detent aperture opening into a handle member internal region of said handle member, said handle member internal region having a transverse axis, said transverse axis being disposed generally transverse to said handle longitudinal axis;
	a cannulated anchor driver, said cannulated anchor driver having an internal surface region defining a cannula therethrough, said cannula having a cannula longitudinal axis, said cannula longitudinal axis being disposed substantially parallel to said handle longitudinal axis, said cannulated anchor driver being substantially fixedly coupled to said handle member with a portion of said cannulated anchor driver being disposed outwardly of said distal end of said handle member;	
	a guide shaft, said guide shaft having a guide shaft longitudinal axis, at least a portion of said guide shaft being slidingly disposed within said cannula, said guide shaft longitudinal axis being disposed substantially parallel to said cannula longitudinal axis, said guide shaft having an extended guide shaft stop feature;
a detent member, said detent member having a button surface at one end thereof, at least a portion of said detent member being disposed within said internal region of said handle; and	
a spring, said spring having a spring surface region, said spring surface region being operatively coupled to a corresponding region of said detent member, said spring being adapted to urge said button surface away from said handle longitudinal axis. 

25. (Previously presented) A surgical tool as defined in claim 24 wherein said cannula longitudinal axis is disposed substantially coincident with said handle longitudinal axis.



27. (Previous be presented) A surgical tool as defined in claim 24 wherein said extended guide shaft stop feature comprises an extended guide shaft relief feature.

28. (Previously presented) A surgical tool as defined in claim 24 wherein said guide shaft further includes a retracted guide shaft stop feature.

29. (Previously presented) A surgical tool as defined in claim 28 wherein said retracted guide shaft stop feature comprises a retracted guide shaft relief feature.
	
30. (Previously presented) A surgical tool as defined in claim 24 wherein said spring is disposed within said handle member internal region.


31. (Previously presented) A surgical tool as defined in claim 24 wherein said spring comprises a Belleville washer.

32. (Previously presented) A surgical tool as defined in claim 24 wherein said spring comprises a helical spring.

33. (Previously presented) A surgical tool as defined in claim 24 wherein said button surface is disposed substantially flush with said external surface region prior to actuation of said detent member.

34. (Previously presented) A surgical tool as defined in claim 24 wherein said spring is disposed between said guide shaft axis and said button surface.


	
36.-39. (Canceled)

The following is an examiner’s statement of reasons for allowance: Claim 12 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including wherein a handle portion, a tissue positioning portion and a substrate anchor driver portion share a mutual longitudinal axis, and wherein said tissue positioning portion and said substrate anchor driver portion are disposed in controlled sliding relation to one another, subject to operation of a detent mechanism, said detent mechanism including a detent shaft, said detent shaft having a detent shaft longitudinal axis, said detent shaft longitudinal axis being disposed substantially normal to said mutual longitudinal axis, said detent shaft having a bore disposed therethrough, where a portion of said tissue positioning portion is disposed within said bore, and wherein said detent shaft comprises an internal surface region, said internal surface region defining a detent shaft aperture, said detent shaft aperture being adapted and configured to receive a portion of said tissue positioning portion therethrough and to releasably interfere with said tissue positioning portion so as to controllably limit a longitudinal motion of said tissue positioning portion along said mutual axis.
Claim 24 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a cannulated anchor driver, said cannulated anchor driver having an internal surface region defining a cannula therethrough, said cannula having a cannula longitudinal axis, .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/VI X NGUYEN/Primary Examiner, Art Unit 3771